DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
Claims 1-20 are pending.  Claims 1, 17 and 20 are independent.  Claims 1, 17 and 20 are amended in the RCE filed 8/12/2021.  
Support for Applicants claim amendments can be found in at least [0043] of Applicants specification as explained on page 7 of the remarks dated 8/12/2021.
Response to Amendment
The rejection of claims 1-5, 8-17 and 19 under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) is withdrawn in light of Applicants amendment to the claims.
The rejection of claims 6-7, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) in view of Franck et al, Inulin, Wiley Online Library Part 6, January 15, 2005 pdf is withdrawn.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicants urge that Fernandez-Prieto et al. (US2017/0191003A1) teach all of the saccharides (including fructose) are entirely in polysaccharide (cellulosic) form.  Further urging that Fernandez-Prieto cannot account for the limitation wherein an entirety of the fructose present in the saccharide system is in monosaccharide form as is now required by the independent claims. In response, Fernandez-Prieto et al. is found pertinent to the claims because [0023] teaches that the inulin polysaccharide is made of 2 monosaccharides, namely fructose and glucose.  Accordingly, a new grounds of rejection is made below addressing the claim amendments. 
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) in view of Singh et al. “Enzymatic Approaches for the Synthesis of High Fructose Syrup” Publisher: Springer Nature Singapore Pvt. Ltd., Singapore  (June 2017) (pdf attached).
	Fernandez-Prieto et al. (US2017/0191003A1) teach on page 3, [0039]  single dose pack configured for use in [0034, 0041] a laundry washing machine or a dishwashing machine, comprising: a compartment [see page 3, 0040] which encompasses the claimed container composed of a water-soluble film; and a wash composition encapsulated within the container, wherein the wash composition 
	Fernandez-Prieto et al. exemplify in Table 1 on page 8 and [0064-0066] 0.041 % w/w of protease enzyme and guide one of ordinary skill to the claimed amount of about 0.05 wt.% to about 0.4 wt.% active enzyme on page 5, teaching a range of 0.001%-8% of detersive enzymes which provide improved cleaning thus, would encompass the claim language limitation to active enzyme.  
Fernandez-Prieto et al. teach on page 3, [0037] the liquid composition comprises from 1% to 95% by weight of water, non-aminofunctional organic solvent, and mixtures thereof which teaching encompasses the claimed solvent blend consisting of: a)    water, in an amount of about 5 wt.% to about 25 wt.%.  Fernandez-Prieto et al. teach propylene glycol in [0054] which would encompass the claimed non-aqueous solvent.  
Fernandez-Prieto et al. on page 2, [0023] teach a chicory roots as a source of inulin which comprises long glucose and fructose chains.  In table 2, on page 10, left column, Fernandez-Prieto et al. illustrate by example 0.5 wt% of microfibrillated cellulose derived from chicory root in a liquid detergent composition comprising the claimed enzymes and surfactants. 
Regarding the claimed 1%-30% saccharide system as recited by the independent claims 1 and 17 and the claimed about 5%-25% saccharide system as recited by the claim 4 and 10%-20% saccharide system as recited by claims 5 and 18, one of ordinary skill is motivated to modify the amount of saccharide in the detergent because in [0033] , Fernandez-Prieto et al.teach multiple sources of the claimed 
Fernandez-Prieto et al. do not teach the claimed 1%-30% saccharide system wherein the entirety of the fructose present in the saccharide system is in monosaccharide form.  It is the Examiner’s position that Fernandez-Prieto et al. explains that the polysaccharide inulin is made up of the monosaccharides fructose and glucose. See [0023].  The prior art using the term fructose guides one of ordinary skill to the claimed monosacchharide form because fructose is a monosaccharide.  Examiner’s position is supported by Singh et al.’s Enzymatic Approachesfor the Synthesis of High Fructose Syrup (pdf attached) where the first sentence also defines the term fructose is a monosaccharide. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the amount of saccharide in the detergent of Fernandez-Prieto et al. within the claimed 1%-30% saccharide system as recited by the independent claims 1 and 17 because [0033] Fernandez-Prieto et al. guide one of ordinary skill to modify the amount of saccharide in the liquid detergent composition in an amount from 0.05 to 10 wt of monosaccharides of fructose and glucose. See [0033], [0023] and  [0018].  
Claims 6-7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) and Singh et al. Enzymatic_Approaches_for_the_Synthesis_of_High_Fructose_Syrup  (pdf attached) as applied to claims 1-5, 8-17 and 19 above, and further in view of Franck et al, Inulin, Wiley Online Library Part 6, January 15, 2005 pdf attached.
Fernandez-Prieto et al. (US2017/0191003A1) is relied upon as set forth above.  Fernandez-Prieto et al. do not teach a fructose:glucose weight ratio of about 1:3 to about 3:1 or about 1:5 to about 5:1 as recited by claims 6-7, 18 and the independent claim 20.  Also, Fernandez-Prieto et al. do not teach the claimed saccharide system consists of high fructose corn syrup as is required by claim 20. 
Examiner notes Fernandez-Prieto et al. (US2017/0191003A1) teach multiple sources of the claimed saccharide, namely sugar beets, potato, chicory and carrots.  See [0018].  Furthermore, [0022] guide one of ordinary skill to the concept that the sugar beet contains 65-80% saccharides  See also [0033] explicitly teaching the claimed range that the prior art liquid detergent composition comprises from 0.05 to 10 wt of the microfibrillated cellulose, derived from the vegetables in [0018] or wood. Also [0024] guides one of ordinary skill to enzymatically treat the fibers before using it in the detergent to reduce branching.  
Singh et al. is relied upon as set forth above.  Singh et al. abstract teach that high fructose syrup can be synthesized from inulin (as suggested by Fernando-Preieto [0024]) using enzymatic and chemical methods well known in conventional approaches.  See abstract. 

Franck et al., the attached Wiley Online Library, Inulin, disclosure explaining the amount of inulin in chicory root as taught by Fernandez-Prieto et al. would naturally vary dependent on seasons.  See the attached pdf section 6.3 and table 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed fructose:glucose weight ratio of about 1:3 to about 3:1 or about 1:5 to about 5:1 as recited by claims 6-7, 18, 20 and because Fernandez-Prieto et al. teach a similar detergent comprising the claimed enzymes and surfactants and sugar beet and chicory root (inulin) polysaccharide composed of fructose and glucose in general and Inulin Wiley Online guide one of ordinary skill that the ratio of fructose to glucose of inulin of chicory root varies naturally from season to season.  It is the Examiner’s position that Fernandez-Prieto et al. teach a liquid detergent composition comprising natural fruits and vegetable roots having the same natural sugar concentrations that are found in nature and vary season to season and thus, encompass the claimed ratio as it is a natural sugar ratio found in the same fruits and vegetables.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761